RESOLUCIÓN
San Juan, Puerto Rico, a 30 de junio de 1969
Para tener efecto el día primero de octubre de 1969, se enmiendan de la manera siguiente, las Reglas 3 y 19 del Reglamento del Tribunal Supremo y se adicionan las Re-glas 3.1 y 3.2:

Regla 3

(a) Funcionamiento en Pleno
El Tribunal en Pleno conocerá de la decisión de todos los asuntos civiles y criminales, e intervendrá en los asuntos contra jueces y de disciplinación y rehabilitación de abogados.
Las decisiones del Tribunal en Pleno se adoptarán por mayoría de los jueces que intervengan, pero ninguna ley se declarará inconstitucional a no ser por una mayoría del número total de los jueces que componen el Tribunal.
Para la expedición de un auto por el Pleno se requerirán dos votos afirmativos cuando intervinieren cinco jueces; tres votos afirmativos cuando intervinieren más de cinco y menos de ocho jueces; y cuatro votos afirmativos cuando intervi-nieren más de siete jueces.
(b) Funcionamiento en Salas
Sujeto a lo que más adelante se dispone, se establecen dos Salas compuestas por cuatro Jueces Asociados para el despacho de los asuntos civiles y criminales, las cuales serán presididas por los dos jueces de mayor antigüedad en el Tribunal.
El Juez Presidente designará anualmente los otros jueces que compondrán cada Sala durante el término de sesiones del *834Tribunal. Todos los jueces que compongan una Sala deberán intervenir en el despacho y decisión de los asuntos sometidos a dicha Sala. Para la expedición de un auto se requerirá el voto afirmativo de dos de los jueces que integren la Sala.
El Juez Presidente deberá formar parte de cualquiera de las dos Salas:
(1) para resolver un empate que pudiere surgir en la decisión de cualquier asunto de que conociere la Sala, y
(2) en aquellos asuntos de despacho en los que uno solo de los integrantes de la Sala hubiere votado por la expedición de un auto.
Cuando por alguna circunstancia el Juez Presidente no pueda intervenir en los casos previstos en los incisos (1) y (2) precedentes, designará otro juez, en orden sucesivo de antigüedad, para actuar en su lugar.
A su discreción, podrá formar parte de una Sala en la decisión de cualquier otro asunto.
Cuando por alguna circunstancia los Presidentes de Sala no puedan intervenir en la decisión de algún asunto asignado a sus respectivas Salas, el Juez Presidente designará a otro de los jueces para completar la integración de dicha Sala a tales fines y entonces el juez de más antigüedad en el orden indicado actuará en la misma como presidente accidental. Igualmente el Juez Presidente hará las designaciones nece-sarias para completar la integración de una Sala cuando alguno de los jueces que la componen no pueda intervenir en la decisión de algún asunto asignado a la misma.
Las mociones de reconsideración serán resueltas por la Sala que emitió la decisión.
(c) El Tribunal podrá convocar una vista oral en cual-quier asunto. Las audiencias de las vistas solicitadas por cualquiera de las partes u ordenadas por el Tribunal durante cada mes se señalarán por el Secretario para el tercer lunes del mes siguiente y los días sucesivos que fueren necesarios.
(d) El término de sesiones del Tribunal se extenderá *835desde el primer día hábil de octubre de cada año hasta el último día laborable de junio siguiente, a menos que el Tribunal otra cosa dispusiere.
(e) Durante el receso del Tribunal, el Juez Presidente podrá convocarlo para consideración de asuntos que a su juicio lo ameriten.
(f) Cualquier asunto pendiente de despacho o de decisión al entrar en vigor esta Regla pasará al Tribunal en Pleno o a las Salas de Despacho, de acuerdo con lo dispuesto previamente.
(g) Las funciones que corresponden al Juez Presidente bajo esta Regla serán ejercidas, en caso de ausencia u otro impedimento suyo para actuar, o de vacante en el cargo, por el juez de mayor antigüedad hábil para actuar.

Regla 19

Las decisiones del Tribunal en Pleno serán certificadas por el Secretario, haciéndose constar que fue acuerdo del Tribunal y haciendo constar además la no intervención, con-currencia o disidencia de alguno de los jueces.
Dentro de veinte y cuatro horas, excluyendo los sábados y días feriados, de recibirse por el Secretario una decisión enviará una copia de la misma a cada uno de los jueces. El Secretario no certificará la decisión hasta que hayan trans-currido dos días de haberse remitido las copias a los jueces.
Todas las decisiones de las Salas de Despacho serán cer-tificadas por el Secretario, haciéndose constar que fue acuerdo del Tribunal.

Regla 3.1

(a) Los casos para decisión en los méritos se turnarán a los jueces por el Juez Presidente o, en su defecto, por el juez asociado de mayor antigüedad, dentro de los cinco días siguientes a la fecha en que quedaren sometidos.
(b) Los jueces que intervengan en la decisión de un caso deberán indicar su posición dentro de diez días de circulada *836una ponencia. Cualquier juez que desee expresar por escrito su criterio deberá notificarlo a los demás jueces dentro del término indicado y deberá circular su ponencia dentro de los sesenta días siguientes. Este término podrá ser ampliado por el Tribunal, por causa justificada.
Cuando un juez no se manifestare dentro del término de 10 días o no formulare su ponencia dentro de sesenta días, según fuere el caso, se podrá certificar la decisión haciéndose constar su no intervención, o su expresión si la hubiere hecho.
Esta regla no se aplicará a las ponencias circuladas des-pués del 15 de junio, en cuyo caso los términos prescritos precedentemente comenzarán a contar desde el primer día hábil del próximo término de sesiones del Tribunal.
(c) Los jueces deberán dar preferencia a la decisión de las querellas contra jueces y a los asuntos de disciplina y rehabilitación de abogados. El juez a quien se hubiere tur-nado el asunto deberá presentar su ponencia dentro de los veinte días siguientes a la asignación.
Cuando el Tribunal hubiere intervenido en la vista de la prueba en estos asuntos deberá reunirse dentro de los 5 días siguientes para discutir el caso y tomar una votación preliminar en cuanto a su disposición. El Juez Presidente o el juez de mayor antigüedad de los de la mayoría designará el juez que preparará la ponencia.
(d) El Secretario suministrará a todos los jueces una relación mensual del estado del calendario del Tribunal y una relación semanal de los asuntos que queden sometidos para decisión.

Regla 3.2

(a) El Tribunal en Pleno celebrará reuniones ordinarias el primer y tercer viernes de cada mes, comenzando a las 9:00 A.M.
Los jueces deberán notificar de los asuntos que desean se consideren en las reuniones con no menos de tres días de *837anticipación a la fecha de la reunión, excepto aquellos asuntos que afecten el funcionamiento del Tribunal o que envuelvan cambios a cualquier reglamento aprobado por el Tribunal, en cuyo caso deberá notificarse con diez días de anticipación a la fecha de la reunión.
El Tribunal continuará reuniéndose en días sucesivos hasta considerar todos los asuntos sometidos por los jueces.
(b) El Juez Presidente podrá convocar a reunión extraor-dinaria del Pleno, para la cual se circulará una agenda espe-cificando los asuntos que se considerarán en dicha reunión.
El Tribunal continuará reuniéndose en días sucesivos hasta considerar todos los asuntos incluidos en la agenda de la reunión extraordinaria.
(c) El juez de más reciente nombramiento llevará una minuta de los acuerdos del Tribunal en Pleno, la cual cir-culará dentro de tres días de la reunión.
(d) Las Salas de Despacho celebrarán reunión los miér-coles y en los días sucesivos que fueren necesarios para la consideración y resolución de los asuntos de despacho.
Lo acordó el Tribunal y firma el Señor Juez Presidente, quien a reserva de ampliar sus fundamentos si lo estimare necesario, expresa su duda sobre la procedencia de retornar al Pleno en los asuntos civiles en este momento (Regla 3(a)) y consigna su voto en contra de la nueva Regla 19 en cuanto a la simple certificación por el Secretario de las decisiones del Tribunal, por considerar de escasa valía institucional dicho procedimiento. El Juez Asociado Señor Santana Be-cerra (a) no vota ni a favor ni en contra de la enmienda del primer párrafo del apartado (a) de la Regla 3 por carecer de elementos de juicio suficientes para votar con pleno conoci-miento de las consecuencias de dicha enmienda; (b) en con-secuencia adopta igual posición sobre el apartado (a) de la Regla 3.1; y (c) vota en contra de la enmienda a la Regla 19 según dicha Regla fue adoptada en junio de 1926 y ha seguido inalterada, en ausencia de la adopción de un mecanismo, como *838existía antes de esa fecha, que produzca una constancia y archivo permanente en la Secretaría acreditativo de la fide-lidad de lo decidido por los Jueces del Tribunal. El Juez Asociado Señor Hernández Matos concurre en esta expresión del Juez Asociado Señor Santana Becerra.
(Fdo.) Luis Negrón Fernández Juez Presidente
Certifico:
(Fdo.) Joaquín Berrios

Secretario